 

Exhibit 10.44

COLLATERAL ACCOUNT CONTROL AGREEMENT

AMONG

U.S. BANK NATIONAL ASSOCIATION,

As Securities Intermediary

BANKERS TRUST COMPANY,

As Secured Party

AMERICA FIRST MULTIFAMILY INVESTORS, L.P.,

As Pledgor

Dated as of December 14, 2016




Page 1 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

COLLATERAL ACCOUNT CONTROL AGREEMENT

This Collateral Account Control Agreement, and the exhibits and schedules
thereto (collectively, the "Agreement") is dated as of December 14, 2016, among
America First Multifamily Investors, L.P. ("Pledgor"), Bankers Trust Company
("Secured Party") and U.S. Bank National Association ("Securities
Intermediary").

WITNESSETH:

WHEREAS, Secured Party and Pledgor have entered into the Security Agreement
dated as of December 14, 2016 (the "Security Agreement") pursuant to which
Pledgor has agreed to post and pledge certain "Collateral" (as defined below) in
order to secure the Pledgor's payment and performance obligations to the Secured
Party under the Credit Agreement dated as of December 14, 2016 (the "Loan
Agreement");

WHEREAS, Secured Party and Pledgor have requested Securities Intermediary to
hold Collateral to be posted by Pledgor and to perform certain other functions
as more fully described in this Agreement; and

WHEREAS, Securities Intermediary has agreed to hold such Collateral and to
perform such other functions, subject to the terms of this Agreement.
[g2017030321103564824471.jpg]

NOW THEREFORE, in consideration of the mutual promises set forth hereinafter,
the parties hereto agree as follows:

 

l .

Definitions. Whenever used in this Agreement, the following words shall have the
meanings set forth below:

"Account" shall mean Account No. 250853000 established and maintained by
Securities Intermediary hereunder in the name of Pledgor (as the same may be
re-designated, renumbered or otherwise modified).

"Agreement" shall have the meaning set forth in the preamble.

"Authorized Person" shall mean each person listed in a notice in the form of
Exhibit A to this Agreement received by Securities Intermediary that certifies
that such persons are authorized to transmit or deliver Written Instructions on
behalf of Secured Party or Pledgor, as the case may be, and that contains
specimen signatures of each such person.

"Business Day" shall mean any day, other than a Saturday or Sunday, on which
Securities Intermediary is open for general business.

"Call Back Representative" shall be any person duly authorized in writing by
Secured Party or Pledgor, respectively, to confirm changes to or deviations from
Standing Wire

Instructions contained in Written Instructions on behalf of Secured Party or
Pledgor, respectively, such persons and such Standing Wire Instructions to be
designated in Schedule Il to this Agreement, as the same may be revised from
time to time by notice to Securities Intermediary.

"Collateral" for purposes of this Agreement shall mean cash and such securities
and other investment property held in or credited to the Account including,
without limitation (i) all security entitlements in respect of financial assets
credited to the Account, (ii) all cash credited to the Account and (iii) all

Page 2 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

proceeds of the sale, redemption or other liquidation of the foregoing and all
other proceeds of the foregoing.

"Depository" shall mean the Treasury/Reserve Automated Debt Entry System
maintained at The Federal Reserve Bank of New York for receiving and delivering
securities, The Depository Trust Company and any other clearing corporation
within the meaning of Section 8-102 of the UCC or otherwise authorized to act as
a securities depository or clearing agency, and their respective successors and
nominees.

[g2017030321103569924472.jpg]"Loan Agreement" shall have the meaning set forth
in the preamble.

"Losses" shall have the meaning set forth in Section 5(a)(i).

"Payment Obligations" shall have the meaning set forth in Section 3(0.

"Pledgor" shall have the meaning set forth in the preamble.

[g2017030321103570324473.jpg]Secured Party" shall have the meaning set forth in
the preamble.

"Securities Intermediary" shall have the meaning set forth in the preamble.

"Security Agreement" shall have the meaning set forth in the preamble,

“Standing Wire Instructions" shall mean the bank account details specified for
each party in Schedule Il hereto, as the same may be revised from time to time
by notice to Securities Intermediary.

"UCC" shall mean the Uniform Commercial Code as in effect in the State of New
York.

"Written Instructions" shall mean entitlement orders and other instructions in a
written [g2017030321103570824474.jpg]record (including, without limitation, an
electronic record) delivered or transmitted by an Authorized Person and, if
applicable, confirmed by a Call Back Representative, in accordance with Section
7(b) of this Agreement and received by Securities Intermediary at the address
specified in Schedule I of this Agreement or such other address specified by
Securities Intermediary as available for use in connection with this Agreement.

The terms "entitlement holder" "entitlement order" "financial asset",
"investment property", "proceeds", "security", "security entitlement" and
"securities intermediary" shall have the meanings set forth in Articles 8 and 9
of the UCC. As between Secured Party, any capitalized terms not defined herein
shall have their respective meanings as assigned in the Loan Agreement.

 

2.

Appointment and Status of Securities Intermediary Account.

(a)Appointment: Identification of Collateral Control. Secured Party and Pledgor
hereby intend that this Agreement establish "control" by Secured Party of the
Account and the Collateral for purposes of perfecting Secured Party's security
interest in the Account and the Collateral pursuant to Articles 8 and 9 of the
UCC, and Securities Intermediary hereby acknowledges that it has been advised of
Pledgor's grant to Secured Party of a security interest in the Account and in
the Collateral pursuant to the terms of the Security Agreement. Pledgor hereby
appoints Securities Intermediary to perform its duties as hereinafter set forth
and authorizes Securities Intermediary to hold Collateral in the Account either
in its name or in the name of its nominees. Such Collateral shall be identified
and

Page 3 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

segregated separately with respect to each Pledgor on Securities Intermediary's
books and records. Securities Intermediary hereby accepts such appointment and
agrees to establish and maintain the Account and appropriate records identifying
the Collateral in the Account as pledged by Pledgor to Secured Party. Pledgor
hereby authorizes Securities Intermediary to comply, and Securities Intermediary
hereby agrees to comply, with all Written Instructions, including entitlement
orders, originated by Secured Party with respect to the Collateral without
further consent or direction from Pledgor or any other party.

(b)Status of Securities Intermediary. The parties agree that Securities
Intermediary is a securities intermediary, and intend that all property, other
than cash, held in the Account shall be treated, and Securities Intermediary
hereby agrees to treat [g2017030321103575624475.jpg] such property, as
"financial assets" within the meaning of the UCC. Securities Intermediary makes
no representations or warranties with respect to the creation or enforceability
of any security interest in the Account or the Collateral.

(c)Use of Depositories. Secured Party and Pledgor hereby authorize Securities
Intermediary to utilize Depositories to the extent Securities Intermediary deems
appropriate in connection with its performance hereunder, Collateral held by
Securities Intermediary in a Depository will be held subject to the rules, terms
and conditions of such Depository. Where Collateral is held in a Depository,
Securities Intermediary shall identify on its records as belonging to Pledgor
and pledged to Secured Party a quantity of securities as part of a fungible bulk
of securities held in Securities Intermediary's account at such Depository.
Securities deposited in a Depository will be represented in accounts which
include only assets held by Securities Intermediary for its customers.

(d)Pledgor Representation. Pledgor represents and warrants that it is the sole
owner of or otherwise has the right to transfer the Collateral free and clear of
all liens, [g2017030321103576024476.jpg]claims, security interests and
encumbrances (except those granted in this Agreement and in the Security
Agreement).

(e)Securities Intermediary's Representations. Warranties and Covenants.
Securities Intermediary hereby represents, warrants, and covenants that: (i) in
the ordinary course of Securities Intermediary's business, it maintains
securities accounts for others and is acting in that capacity in connection with
the Account and this Agreement; (ii) Securities Intermediary is engaged in the
business of banking; (iii) the Account is and will be maintained by Securities
Intermediary as a "securities account" (within the meaning of Section 8-501 (a)
of the UCC) with respect to securities deposited or credited thereto and a
"deposit account" (within the meaning of Section 9-102 of the UCC) with respect
to cash deposited or credited to the Account; and (iv) except as otherwise
ordered by a court of competent jurisdiction, Securities Intermediary will not
comply with and will not agree to comply with instructions or entitlement orders
of any person other than Secured Party with respect to the Account or the
Collateral.

 

3.

Collateral Services.

(a)Blocked Account. The Secured Party and Pledgor intend that Secured Party
shall have sole and exclusive control of the Account and the Collateral held
therein. Consistent with the foregoing, unless otherwise directed by the Secured
Party pursuant to a Written Instruction, Securities Intermediary shall, without
inquiry, comply only with Written Instructions received from Secured Party with
respect to the Account [g2017030321103581524477.jpg]and the Collateral credited
thereto. Without limiting the foregoing, Secured Party hereby covenants, for the
benefit of Pledgor, that Secured Party will not originate entitlement orders
concerning the Account or the Collateral, other than to instruct Securities
Intermediary to deliver or otherwise transfer some or all of the Collateral to
another account of, or as

Page 4 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

otherwise requested by, Pledgor, unless and until an Event of Default as defined
in the Loan Agreement or the Security Agreement shall have occurred. The
foregoing covenant is for the benefit of Pledgor only and will not be deemed to
constitute a limitation on Secured Party's right, as between Securities
Intermediary and Secured Party, to originate entitlement orders with respect to
the Account and the Collateral or on Securities Intermediary's ability to comply
with those entitlement orders. Secured Party agrees to provide to Pledgor a copy
of any Written Instructions delivered by the Secured Party to the Securities
Intermediary; provided, however, the failure of Secured Party to deliver a copy
of any Written Instructions to the Pledgor will not limit or otherwise affect
the right of Securities Intermediary to rely without inquiry upon any Written
Instructions delivered to the Securities Intermediary by the Secured Party.

(b)Income on Collateral. Notwithstanding the foregoing, unless and until Secured
Party delivers Written Instructions to the contrary, in the event the Securities
Intermediary receives any payment of interest, it shall (i) promptly forward any
such amount received to the Pledgor according to the Pledgor's instructions and
(ii) notify the Secured Party of such payment. The Secured Party may
unilaterally alter the terms of this section 3(b) and retain all such interest
payments by delivering Written Instructions to the Securities Intermediary at
any time.

(c)Investment of Collateral. Collateral in the form of immediately available
cash in the Account shall be invested pursuant to a joint Written Instruction
delivered to the Securities Intermediary by the Pledgor and the Secured Party.
Securities Intermediary shall hold such Collateral in the form of cash until
such joint Written [g2017030321103582124478.jpg]Instructions are received from
the Pledgor and the Secured Party.

(d)Collateral Transfers. Securities Intermediary shall transfer Collateral from
the Account only in accordance with clauses (a), (b), and (c) of this Section 3
and as provided in Section 6 hereof. For the avoidance of doubt, it is
understood and agreed that Securities Intermediary shall not have any obligation
to act on any instructions other [g2017030321103582224479.jpg]than Written
Instructions.

(e)Statements. The parties acknowledge that to the extent regulations of the
Comptroller of the Currency or any other applicable regulatory authority grant a
right to receive brokerage confirmations of security transactions in the
Account, the parties waive receipt of such confirmations, to the extent
permitted by applicable law. Securities Intermediary shall furnish a statement
of security transactions in the Account in its regular monthly reports.
Securities Intermediary shall furnish Pledgor and Secured Party with advices of
transactions affecting the Account via SWIFT in the form of MT 545 and MT 547
messages and daily Account statements via SWIFT in the form of MT 535 and MT 950
messages. Each of Pledgor and Secured Party may elect to receive advices and
statements electronically through the Internet to an email address specified by
it for such purpose. If such means of communication are not operational,
Securities Intermediary shall use reasonable efforts to furnish advices and
statements through alternative means. Securities Intermediary may from time to
time offer Secured Party and Pledgor access to and use of an internet or
intranet tool using a commonly used web browser through which Secured Party and
Pledgor may view daily balances and holdings in the Account. Securities
Intermediary disclaims any and all liability for Secured Party's and Pledgor's
use of and access to such tool, and reserves the right to revoke or limit
Secured Party's and/or Pledgor's access to and use of such tool for any reason.

(f)Priority of Security Intermediary's Security Interest. In order to secure the
repayment of all amounts owed to Securities Intermediary hereunder, including,
without limitation, any fees, charges, expenses payable to Securities
Intermediary pursuant to Sections 5(a)(ii) and 5(g) of this

Page 5 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

Agreement (collectively, the “Payment Obligations"), Securities Intermediary
shall have a first priority, continuing security interest in and right of
set-off against the Account and the Collateral and the proceeds thereof, until
such time as Securities Intermediary is repaid in full the amount of any such
Payment Obligations. Secured Party's security interest in and lien on the
Account and the Collateral shall be subordinate to Securities Intermediary's
lien, security interest, right of set-off or deduction or banker's lien on the
Account and the Collateral to secure the repayment of Payment Obligations,
whether hereunder or pursuant to law. Securities Intermediary's lien and
security interest in the Account and the Collateral set forth above shall not
secure any amounts owed by Pledgor to Securities Intermediary pursuant to any
other agreement between Pledgor and Securities Intermediary.

(g)Notice of Adverse Claims. Upon receipt of written notice of any lien,
encumbrance or adverse claim against the Account or any portion of the
Collateral carried therein (other than any lien, encumbrance or claim identified
herein), Securities Intermediary shall use reasonable efforts to notify Secured
Party and Pledgor as promptly as reasonably practicable under the then current
circumstances.

 

4.

Reserved.

 

5.

General Terms and Conditions.

(a)Indemnification.

i.Except as otherwise expressly provided herein, Securities Intermediary shall
not be liable for any losses, costs, expenses, damages, liabilities or claims,
including reasonable attorneys' fees (collectively, "Losses") incurred by or
asserted against Pledgor or Secured Party, except those Losses arising out of
the gross negligence or willful misconduct of Securities Intermediary.
Securities Intermediary shall have no liability whatsoever for the action or
inaction of any Depository, except to the extent any such action or inaction by
a Depository is the direct result of the gross negligence or willful misconduct
of Securities Intermediary. In no event shall Securities Intermediary, Secured
Party or Pledgor be liable for special, indirect or consequential damages, or
lost profits or loss of business, arising in connection with this Agreement.

ii.Solely in connection with this Agreement and the Account subject hereto,
Secured Party and Pledgor agree, jointly and severally, to defend, indemnify and
hold Securities Intermediary and each director, officer, employee, attorney,
agent and affiliate of Securities Intermediary, harmless from and against any
and all [g2017030321103594524480.jpg]Losses, whether direct, indirect or
consequential, sustained or incurred by or asserted against Securities
Intermediary by any party by reason of or as a result of any action or inaction,
or arising out of Securities Intermediary's performance hereunder, including
reasonable fees and expenses of counsel incurred by Securities Intermediary in a
successful defense of claims by Pledgor or Secured Party; provided, however,
that Pledgor and Secured Party shall not indemnify Securities Intermediary for
those Losses arising out of Securities Intermediary's gross negligence, fraud or
willful misconduct. This indemnity shall be a continuing obligation of Pledgor
and Secured Party, their respective successors and assigns, notwithstanding the
termination of this Agreement.

Page 6 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

(b)No Obligation Regarding Quality of Collateral. Without limiting the
generality of the foregoing, Securities Intermediary shall be under no
obligation to inquire into, and shall not be liable for, any Losses incurred by
Pledgor, Secured Party or any other person as a result of the receipt or
acceptance of fraudulent, forged or invalid Collateral, or Collateral which
otherwise is not freely transferable or deliverable without encumbrance m any
relevant market.

(c)No Responsibility Concerning Loan Agreement and the Security Agreement.
Pledgor and Secured Party hereby agree that, notwithstanding references to the
Loan Agreement and the Security Agreement in this Agreement, Securities
Intermediary has no interest in, and no duty, responsibility or obligation with
respect to, the Loan Agreement and the Security Agreement (including without
limitation, no duty, responsibility or obligation to monitor Pledgor's or
Secured Party's compliance with the Loan Agreement and the Security Agreement or
to know the terms of the Loan Agreement and the Security Agreement).

(d)No Duty of Oversight. Securities Intermediary is not at any time under any
duty to monitor the Value of any Collateral in the Account or to determine
whether the Collateral is of a type required to be held or eligible to be held
in the Account, or to supervise the investment of, or to advise or make any
recommendation for the purchase, sale, retention or disposition of any
Collateral or to determine whether the aggregate Value of the Collateral is
sufficient to secure Pledgor's obligations under the Loan Agreement.

(e)Advice of Counsel. Securities Intermediary may obtain the advice of legal
counsel selected by it in the event of any dispute or question as to the
interpretation of any of the provisions hereof or of its duties hereunder and
shall be fully protected with respect to anything done or omitted by it in good
faith in conformity with such advice.

(f)No Collection Obligations. Securities Intermediary shall be under no
obligation to take action to collect any amount payable on Collateral in
default, or if payment is refused after due demand and presentment.

(g)Fees and Expenses. Pledgor agrees to pay to Securities Intermediary the fees
as may be agreed upon from time to time for Securities Intermediary's
performance under this Agreement. Pledgor shall reimburse Securities
Intermediary for all reasonable and customary costs associated with transfers of
Collateral to Securities [g2017030321103595324481.jpg]Intermediary and records
kept in connection with this Agreement. Pledgor shall also reimburse Securities
Intermediary for out-of-pocket expenses, including reasonable fees and expenses
of counsel, which are a normal incident of the services provided under this
Agreement. Pledgor shall be responsible for such other fees and expenses as may
be agreed in writing between Securities Intermediary and Pledgor with respect to
the Account.

(h)Reliance: Risk Acknowledgements: Additional Terms.

[g2017030321103595524482.jpg]i.Subject to the terms below, Securities
Intermediary shall be entitled to rely upon any Written Instructions actually
received by Securities Intermediary and reasonably believed by Securities
Intermediary to be duly authorized and delivered.

ii.If Securities Intermediary receives Written Instructions which appear on
their face to have been transmitted via (A) computer facsimile, email, the
Internet or other insecure electronic method, or (B) secure electronic
transmission containing applicable authorization codes, passwords and/or
authentication keys, Secured Party and Pledgor each understands and agrees

Page 7 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

that Securities Intermediary cannot determine the identity of the actual sender
of such Written Instructions and that Securities Intermediary shall conclusively
presume that such Written Instructions have been sent by an Authorized Person.
Secured Party and Pledgor shall be responsible for ensuring that only its
Authorized Persons transmit such Written Instructions to Securities Intermediary
and that all of its Authorized Persons treat applicable user and authorization
codes, passwords and/or authentication keys with extreme care.

iii.Secured Party and Pledgor each acknowledges and agrees that it is fully
informed of the protections and risks associated with the various methods of
transmitting Written Instructions to Securities Intermediary and that there may
be more secure methods of transmitting Written Instructions than the method(s)
selected by it.

[g2017030321103596024483.jpg]Account Disclosure. Securities Intermediary is
authorized to supply any information regarding the Account, which is required by
any applicable law or governmental regulation now or hereafter in effect.

(j)[g2017030321103596124484.jpg]Force Majeure. Securities Intermediary shall not
be responsible or liable for any failure or delay in the performance of its
obligations under this Agreement arising out of or caused, directly or
indirectly, by circumstances beyond its reasonable control, including without
limitation, acts of God; earthquakes; fires; floods; wars; civil or military
disturbances; sabotage; epidemics; riots; interruptions, loss or malfunctions of
utilities, computer (hardware or software) or communications service; accidents;
labor disputes; acts of civil or military authority; governmental actions;
inability to obtain labor, material, equipment or transportation.

(k)No Implied Duties; Entire Agreement. Securities Intermediary shall have no
duties or responsibilities whatsoever except such duties and responsibilities as
are specifically set forth in this Agreement, and no covenant or obligation
shall be implied against Securities Intermediary in connection with this
Agreement. This Agreement constitutes the sole agreement between the parties
with respect to its subject matter and supersedes any and all other agreements
(whether written or oral) between the parties with respect to such subject
matter.

 

6.

Termination.

(a)Termination by Secured Party, or by Secured Party and Pledgor. This
[g2017030321103600624485.jpg]Agreement shall terminate upon (i) Securities
Intermediary's receipt of Written Instructions from Secured Party expressly
stating that Secured Party no longer claims any security interest in the
Collateral and the subsequent transfer by Securities Intermediary of all of the
Collateral from the Account to Pledgor pursuant to Pledgor's Written
Instructions; (ii) Securities Intermediary's receipt of Written Instructions
delivered by Secured Party and the subsequent transfer by Securities
Intermediary of all of the Collateral from the Account as instructed by Secured
Party; or (iii) Securities Intermediary's receipt of reasonably contemporaneous
Written Instructions from each of Pledgor and Secured Party confirming to
Securities Intermediary that Pledgor and Secured Party elect to terminate this
Agreement and the subsequent transfer by Securities Intermediary of all of the
Collateral in the Account. If the Written Instructions pursuant to clause (iii)
above identify a successor securities intermediary or other custodian,
Securities Intermediary shall transfer the Collateral to such successor or, if
such Written Instructions do not identify a successor securities intermediary or
other custodian, Securities Intermediary shall transfer the Collateral to
Secured Party.

Page 8 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

(b)Termination by Securities Intermediary.

i.This Agreement may be terminated by Securities Intermediary by providing
written notice to the other parties, provided that such termination shall not be
effective until 60 days following Securities Intermediary's delivery or
transmission of such written notice (the "Effective Termination Date").

ii.Upon receipt of such notice Secured Party and Pledgor will endeavor to
provide joint Written Instructions for the transfer of all the Collateral on or
before the Effective Termination Date. If such Joint Written Instructions are
not received by Securities Intermediary on or before the Effective Termination
Date, Securities Intermediary shall transfer the all of the Collateral to
Secured Party as Secured Party may direct pursuant to Written Instructions on or
before the Effective Termination Date. If such Secured Party Written
Instructions are not received by Securities Intermediary on or before the
Effective Termination Date, Securities Intermediary may petition a court of
competent jurisdiction for instructions and transfer the Collateral as directed
by such court.

iii.Following the Effective Termination Date and until the date of transfer of
all Collateral, the sole duty of Securities Intermediary under this Agreement
will be to retain custody of the Collateral pending the transfer.

(c)Obligations Upon Termination. Except as otherwise provided herein, all
obligations of the parties to each other hereunder shall cease upon termination
of this Agreement.

 

7.

Miscellaneous.

(a)Ambiguity in Notices; Uncertainty. In the event that Securities Intermediary
determines that there is an ambiguity in any Written Instructions received from
Pledgor or Secured Party (a "Sender"), Securities Intermediary shall promptly
give the Sender written notice of such ambiguity and may, in its reasonable
discretion, thereafter refrain from taking any action directed in such Written
Instructions other than to retain possession of the Collateral, unless
Securities Intermediary receives clarifying or superseding Written Instructions
from the Sender which, in the determination of
[g2017030321103606824486.jpg]Securities Intermediary, eliminate such ambiguity.
Securities Intermediary shall be permitted to rely upon such clarifying or
superseding Written Instructions without further inquiry.

(b)Notices.

i, Notices From Secured Party or Pledgor or to Securities Intermediary. All
notices, approvals, consents, requests and other communications to be delivered
by Pledgor to Securities Intermediary or by Secured Party to Securities
Intermediary hereunder shall be in a writing. All such notices, approvals,
consents, requests and other communications to be delivered by Pledgor or
Secured Party hereunder shall be signed by an Authorized Person, on the
delivering party's official letterhead and shall be delivered by hand, overnight
delivery service, facsimile (with confirmed receipt) or email (provided that if
the writing is delivered by email, such writing shall be delivered as an
attachment on an official letterhead of the delivering party) to the relevant
address, facsimile number or email address set forth in Schedule I hereto, or to
such other address as each party may designate for itself by like notice and any
such writing shall be deemed to have been given when the writing is received by
Securities Intermediary.

Page 9 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

ii.Electronic Transmission of Notices. By electing to use electronic
transmission of any kind for notice purposes, each of Pledgor and Secured Party
acknowledges that such transmissions are not encrypted and therefore are
insecure. Each of Pledgor and Secured Party further acknowledges that there are
other risks inherent in communicating through electronic transmission such as
the possibility of virus contamination and disruptions in service, and agrees
that Securities Intermediary shall not be responsible for any loss, damage or
expense suffered or incurred by Pledgor, Secured Party or any person claiming by
or through Pledgor or Secured Party as a result of the use of electronic
transmission, provided that any such loss, damage or expense is not the direct
result of the gross negligence or willful misconduct of Securities Intermediary.

iii.Notices to Secured Party or Pledgor. All notices, approvals, consents,
requests and other communications to be delivered to Pledgor or Secured Party
hereunder shall be in writing and shall be deemed to have been given when the
writing is delivered if given or delivered by hand, overnight delivery service,
facsimile (with confirmed receipt) or email to the address, facsimile number or
email address set forth in Schedule I hereto, or to such other address as each
party may designate for itself by like notice.

(d)Cumulative Rights; No Waiver. Each and every right granted to Securities
Intermediary hereunder or under any other document delivered hereunder or in
connection herewith, or allowed it by law or equity, shall be cumulative and may
be exercised from time to time. No failure on the part of Securities
Intermediary to exercise, and no delay in exercising, any right will operate as
a waiver thereof, nor will any single or partial exercise by Securities
Intermediary of any right preclude any other future exercise thereof or the
exercise of any other right.

(e)Severability; Amendments; Assignment. In case any provision in or obligation
under this Agreement shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement executed by the
parties hereto. This Agreement shall extend to and shall be binding upon the
parties hereto, and their respective successors and assigns; provided, however,
that this Agreement shall not be assignable by any party without the written
consent of the other parties.

(f)Governing Law; Jurisdiction; Waiver of Immunity; Jury Trial Waiver. This
Agreement and the Account shall be governed by and construed in accordance with
the substantive laws of the State of New York. The State of New York shall be
deemed to be the Securities Intermediary's "jurisdiction" for purposes of
Section 8-1 IO(e) of the UCC. Secured Party, Pledgor and Securities Intermediary
hereby consent to the jurisdiction of a state or federal court situated in New
York City, New York in connection with any dispute arising hereunder. To the
extent that in any jurisdiction Secured Party or Pledgor may now or hereafter be
entitled to claim, for itself or its assets, immunity from suit, execution,
attachment (before or after judgment) or other legal process, Secured Party and
Pledgor each irrevocably agrees not to claim, and hereby waives, such immunity.
Secured Party, Pledgor and Securities Intermediary each hereby irrevocably
waives any and all rights to trial by jury in any legal proceeding arising out
of or relating to this Agreement. [g2017030321103607924487.jpg]

(g)No Third Party Beneficiaries. In performing hereunder, Securities
Intermediary is acting solely on behalf of Secured Party and Pledgor and no
contractual or service relationship shall be deemed to be established hereby
between Securities Intermediary and any other person.

Page 10 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

(h)Headings. Section headings are included in this Agreement for convenience
only and shall have no substantive effect on its interpretation.

[g2017030321103608324488.jpg]Counterparts. This Agreement and any joint Written
Instructions may be executed in any number of counterparts, each of which shall
be deemed to be an original, but such counterparts shall, together, constitute
only one instrument.

(j)USA PATRIOT ACT. Pledgor and Secured Party hereby acknowledge that Securities
Intermediary is subject to federal laws, including the Customer Identification
Program ("CIP") requirements under the USA PATRIOT Act and its implementing
regulations, pursuant to which Securities Intermediary must obtain, verify and
record information that allows Securities Intermediary to identify each of
Pledgor and Secured Party. Accordingly, prior to opening an Account hereunder
Securities Intermediary will ask Pledgor and/or Secured Party to provide certain
information including, but not limited to, Pledgor's and/or Secured Party's
name, physical address, tax identification number and other information that
will help Securities Intermediary to identify and verify each of Pledgor's and
Secured Party's identity, such as organizational documents, certificate of good
standing, license to do business, or other pertinent identifying information.
Neither Secured Party nor Pledgor is responsible for providing to Securities
Intermediary documents related to the other in connection with Securities
Intermediary's requests for information pursuant to this provision. Pledgor and
Secured Party agree that Securities Intermediary cannot open an Account
hereunder unless and until Securities Intermediary verifies Pledgor's and/or
Secured Party's identity in accordance with its CIP.

(k)Tax Forms. All entities entitled to receive interest on Collateral in the
form of cash shall provide Securities Intermediary with a W-9 or WC IRS tax form
prior to the disbursement of interest, and Securities Intermediary will file the
appropriate 1099 or 1042-S tax forms, whichever are applicable.

(l)New Authorized Persons. Pledgor or Secured Party may add or remove person(s)
from their respective list of Authorized Persons by delivering a written notice
to Securities Intermediary that certifies an amended list of person(s)
authorized to transmit or deliver Written Instructions and specimen signature of
such person(s); provided that, until Securities Intermediary has had
commercially reasonable time to act on such notice, the person(s) previously
certified as Authorized Person(s) shall continue to be Authorized Person(s) and
Securities Intermediary shall be fully protected in acting in accordance with
this Agreement upon Written Instructions from such Authorized Person(s)
previously certified.

[signature page follows]




Page 11 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Secured Party. Pledgor and Securities Intermediary have
caused this Agreement to be executed by their respective officers, thereunto
duly authorized. as of the day and year first above written.

 

PLEDGOR:

 

 

AMERICA FIRST MULTIFAMILY INVESTORS, LP

 

 

By:

/s/ Craig S. Allen

 

 

Name:

Craig S. Allen

 

 

Title:

Chief Financial Officer

 

SECURED PARTY:

 

 

BANKERS TRUST COMPANY

 

 

By:

/s/ Donald M. Shiu

 

 

Name:

Donald M. Shiu

 

 

Title:

Senior Vice President

 

SECURITIES INTERMEDIARY:

 

 

U.S.BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Nelson Gonzalez

 

 

 

 

Name:

Nelson Gonzalez

 

 

 

 

Title:

Assistant Vice President

 

 

 

Page 12 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

SCHEDULE 1

ADDRESSES FOR NOTICES

AND OTHER COMMUNICATIONS

Communications to SECURED PARTY shall be delivered to:

Attn: Donald M. Shiu, Senior Vice President

Address: 14301 FNB Parkway, Suite 200, Omaha, NE 68154

Facsimile: 402-393-2809

Telephone (for confirmation of notice receipt only): 402-408-1888

Email: dshiu@bankerstrust.com

Communications to a PLEDGOR shall be delivered to:

Attn: Craig Allen

Address: 1004 Farnam Street, Suite 400

Facsimile: 402-930-3066

Telephone (for confirmation of notice receipt only): 402-930-3018

[g2017030321103611324489.jpg]Email: callen@burlingtoncapital.com

Communications (including Written Instructions) to SECURITIES INTERMEDIARY shall
be delivered to:

U.S. Bank National Association

100 Wall street, 19th floor

New York, NY 10005

Attn: GCT S — Nelson Gonzalez

Facsimile: 212-361-6148

Telephone (for confirmation of notice receipt only): 212-951-8575

Email: Custodian.Notices@usbank.com; Nelson.Gonzalez@usbank.com




Page 13 of 17

4824-5126-5342.10

--------------------------------------------------------------------------------

 

SCHEDULE II

CONTACT DETAILS FOR

CALL BACK REPRESENTATIVES

FOR CHANGES TO STANDING WIRE INSTRUCTIONS

Telephone Number(s) for Call Back Representatives

for Changes to Standing Wire Instructions

Pledgor's Call Back Representatives:

 

Name

Telephone Number

1. Craig Allen

402-930-3018

2. Andy Grier

402-930-3076

 

Secured Party's Call Back Representatives:

 

Name

Telephone Number

1 Donald M. Shiu

402-408-1888

2. Abbie Thompson

515-245-2467

 

Standing Wire Instructions

Pledgor Wire Instructions:

Bank Name: Bank of America, N.A.

1 OO west 33 rd Street

NY, NY 10001

Bank ABA No.: 026009593

Account No.: 223001503325

Account Name: America First Multifamily Investors, L.P.

Reference: Bankers Trust/Collateral Account

Secured Party Wire Instructions:

Bank Name: Bankers Trust Company

Bank ABA No.: 073000642

Account No.: 805629

Account Name: Bankers Trust Company/Loan Ops Clearing

Reference: America First Multifamily LP

Page 14 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

EXHIBIT A

CERTIFICATE OF AUTHORIZED SIGNATORIES

The undersigned hereby certifies that s/he is a [TITLE] of [COMPANY NAME] (the
“Company”), and that, as such s/he is authorized to execute this certificate on
behalf of the Company, and further certifies on behalf of the Company that the
following named individuals are duly elected, qualified and acting officers of
the Company, and each hold the title set forth opposite his/her name  The
signature written opposite the name and the title of each such officer is
her/his correct signature.

 

Name

Office

Signature

Lezlee Schutty

Vice President

 

Troy Thompson

Vice President

 

Donald M. Shiu

Senior Vice President

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate in her/his capacity as an authorized officer of the Company as of
this [DATE].

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Page 15 of 17

4824-5126-5342.9

--------------------------------------------------------------------------------

 

CERTIFICATE OF AUTHORIZED SIGNATORIES

The undersigned hereby certifies that he is a Senior Vice President Bankers
Trust Company (the "Company"), and that, as such, he is authorized to execute
this certificate on behalf' of the Company, and further certifies on behalf of
the Company that the following named individuals are duly elected, qualified and
acting officers of the Company, and each holds the title set forth opposite his
name. The signature written opposite the name and title of each such officer is
his correct signature.

 

Name

Office

Signature

Donald M, Shiu

Senior Vice President

/s/ Donald M. Shiu

Lezlee Schutty

Vice President

/s/ Lezlee Schutty

Troy Thompson

Vice President

/s/ Troy Thompson

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
certificate in her/his capacity as [g2017030321103615024490.jpg]an authorized
officer of the Company as of this December 14, 2016.
[g2017030321103615124491.jpg]

 

By:

/s/ Donald M. Shiu

Name:

Donald M. Shiu

Title:

Senior Vice President

 

 